DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered. Claims 1 and 7 have been amended. Claims 6, 12, 17 and 19 have been canceled. Claims 1-5, 7-11, 13-16, 18 and 20-22 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 102
3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obermuller et al., (US 2013/0063344 A1), hereinafter refer to as Obermuller.

    PNG
    media_image1.png
    662
    438
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    666
    443
    media_image2.png
    Greyscale

          As to claim 1, Obermuller discloses a method for controlling an electronic device (such as television set, section 0002) with a remote control, said method comprising the following steps:  
5detecting a motion of the remote control using the remote control (120, fig.2); 
determining a command associated with the detected motion automatically (130, fig.2); and 

locking the remote control by moving the remote control along a locking pattern, wherein when the remote control is locked it cannot send command to the electronic device and cannot be used to control the electronic device (160, the remote control is deactivated, section 0019). 
          As to claim 2, the method according to claim 1, Obermuller further discloses bringing the remote control into a motion detecting state (by pressing switches or touch sensors, section 0039).  
          As to claim 3, the method according to claim 2, Obermuller further discloses wherein the step of bringing the remote control into a motion detecting state comprises: pressing a button on the remote control (keystroke, or switches or sensors, section 0039).  
          As to claim 4, the method according to claim 1, Obermuller further discloses wherein the step of detecting a motion of the remote control comprises: 20detecting a translational motion of the remote control (sections 0026-0027).  
          As to claim 5, the method according to claim 1, Obermuller further discloses wherein the step of detecting a motion of the remote control comprises: recording a motion pattern indicative of a motion of the remote control (section 0030); and  
25wherein the step of determining a command associated with the detected motion comprises: comparing the recorded motion pattern with a plurality of motion patterns stored in a memory device of the remote control (sections 0041-0043).    
          As to claim 18, the remote control according to claim 1, Obermuller further discloses the method further comprising unlocking the remote control by moving the remote control along an unlocking pattern (as shown in figs.1.2 and  fig.1.3).
          As to claim 21, the remote control according to claim 2, Obermuller further discloses wherein the motion detecting state terminates after a predetermined amount of time (section 0049).
          As to claim 22, the remote control according to claim 2, Obermuller further discloses wherein the motion detecting state terminates when no motion is detected after a predetermined amount of time (as long as the hand of user is in rest, section 0019).
6.       Claims 7-11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozuka et al., (US 2015/0100323 A1), hereinafter refer to as Kozuka.
          As to claim 7, Kozuka discloses a remote control for controlling an electronic device (section 0073), said remote control comprising:  
5 a motion detector (300C, fig.11) for detecting a motion of the remote control (as shown in fig.11, section 0139); 
a processor (120F, fig.11) for determining a command associated with the detected motion (section 0081, 120F corresponds to the data processing unit 500 described in fig.1, section 0183); and  
5a transmitter (521, fig.11) for sending the determined command to the electronic device (521 transmitting the data from 522, section 0147), wherein the remote control is a lamp or an illumination system (television set, section 0073), and

          As to claim 8, the remote control according to claim 7, Kozuka further discloses the device further comprising one or more buttons for bringing the remote control into a motion detecting state (610, power on the remote control, as shown in fig.11).  
          As to claim 9, the remote control according to claim 7, Kozuka further discloses the device further comprising at least one accelerometer (acceleration sensor) for detecting a translational motion of the remote control (section 0093, fig.11 is described with reference to fig.1, section 0170).  
          As to claim 10, the remote control according to claim 7, Kozuka further discloses the device further comprising a memory (410, fig.4) for storing a plurality of motion 15patterns (section 0043, 400C functions the same as 400A as shown in fig.4, section 0140).  
          As to claim 11, Kozuka further discloses a system comprising at least one electronic device (fig.13) and a remote control (101, fig.13) according to claim 7 (as shown in fig.13).  
          As to claim 20, the remote control according to claim 7, Kozuka further discloses wherein the remote control can be unlocked by moving the remote control along an unlocking pattern (rotate the remote control larger than the threshold angle to activate .
Claim Rejections - 35 USC § 103
7.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.        Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Obermuller, as applied to claim 1 above, and further in view of Kim et al., (US 2018/0165951 A1), hereinafter refer to as Kim.
           Regarding claims 13-14, Obermuller discloses a remote control system for controlling an illumination system as shown above. But Obermuller specifically disclose wherein the electrical device is a smart lamp and the command is to increase brightness of the smart lamp as claimed in claims 13-14. However Kim teaches of a remote control for multiple electrical devices wherein the electrical device can be a smart lamp (paragraph 0466) and command can use to increase the brightness of the smart lamp (controlling lamp from off to on, paragraph 0378). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use Obermuller’s remote control device with the smart lamp of Kim’s because Kim provides the motivation adding the controlling the brightness of smart lamps makes the remote control device can identify and remotely control multiple .
9.        Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuka, as applied to claim 7 above, and further in view of Kim et al., (US 2018/0165951 A1), hereinafter refer to as Kim.
           Regarding claims 15-16, Kozuka discloses a remote control system for controlling an illumination system as shown above. But Kozuka specifically disclose wherein the electrical device is a smart lamp and the command is to increase brightness of the smart lamp as claimed in claims 13-14. However Kim teaches of a remote control for multiple electrical devices wherein the electrical device can be a smart lamp (paragraph 0466) and command can use to increase the brightness of the smart lamp (controlling lamp from off to on, paragraph 0378). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use Kozuka’s remote control device with the smart lamp of Kim’s because Kim provides the motivation adding the controlling the brightness of smart lamps makes the remote control device can identify and remotely control multiple devices (paragraph 0005) and it is convenient for a user to use electronic devices with one control device (paragraph 0004).
Response to Arguments
10.         Applicant's arguments have been fully considered but they are moot in view of the new ground of rejections. Applicant asserts that “locking the mobile terminal of Li is not equated with the claimed remote control, as claimed (REMARKS, page 9, para. 2, lines 1-2)”. The examiner respectfully disagrees because both Obermuller and Kozuka 
Conclusion	
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844